UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7424


LEROY JOSEPH KELLY,

                Petitioner - Appellant,

          v.

PAUL COPENHAVEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:13-cv-00318-REP)


Submitted:   December 17, 2013            Decided:   December 20, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leroy Joseph Kelly, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Leroy    Joseph      Kelly    seeks   to    appeal    the    district

court’s order dismissing without prejudice his 28 U.S.C. § 2254

(2006) petition for failure to abide by the order of the court.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                    The

order Kelly seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.             Kelly may be able

to save his petition by amending it to comply with the district

court’s order.     See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).                Accordingly,

we dismiss the appeal for lack of jurisdiction.                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the     materials     before   this    court   and

argument would not aid the decisional process.

                                                                      DISMISSED




                                        2